  Case 19-15819        Doc 45     Filed 12/27/19 Entered 12/27/19 15:44:32            Desc Main
                                    Document     Page 1 of 4


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re:                                         )      In Proceedings Under Chapter 13
                                               )      Honorable A. Benjamin Goldgar
Shawn M. Hoffmann,                             )
                                               )
                                               )      Case No. 19 B 15819
                        Debtor.                )

          NOTICE OF MOTION FOR RELIEF FROM THE AUTOMATIC STAY

         TO: DEBTORS, DEBTORS= COUNSEL, CHAPTER 13 TRUSTEE:

         Please take notice that on January 10, 2020, at 9:30 a.m. or as soon thereafter as the same

may be heard, the undersigned will present to the Honorable A. Benjamin Goldgar (or any other

judge who may be presiding in his or her place), in Park City Branch Court, Courtroom B, 301 S.

Greenleaf Avenue, Park City Illinois, 60085 the attached motion for relief from the automatic

stay.

                                               RIEZMAN BERGER, P.C.

                                               /s/ Kathryn A. Klein
                                               Kathryn A. Klein, #06199235
                                               7700 Bonhomme, 7th Floor
                                               St. Louis, MO 63105
                                               (314) 727-0101
                                               Fax (314) 727-1086
  Case 19-15819       Doc 45     Filed 12/27/19 Entered 12/27/19 15:44:32         Desc Main
                                   Document     Page 2 of 4


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                        )      In Proceedings Under Chapter 13
                                              )      Honorable A. Benjamin Goldgar
Shawn M. Hoffmann,                            )
                                              )
                                              )      Case No. 19 B 15819
                       Debtor.                )

                MOTION FOR RELIEF FROM THE AUTOMATIC STAY

         COMES NOW TD Auto Finance LLC ("TD Auto"), by counsel, respectfully moves for

relief from the automatic stay on the following grounds:

         1.    On the date of the filing of this bankruptcy proceeding, TD Auto was owed at

least $15,961.46, secured by a 2014 Chevrolet Traverse, VIN: 1GNKVGKDXEJ128113.

Attached as Exhibits A and B are copies of documents which demonstrate TD Auto's security

interest and perfection of the same.

         2.    Debtors are delinquent in payments to TD Auto to be paid outside of the plan for

all payments due and owing since August 9, 2019, in the amount of approximately $2,442.80.

         3.    TD Auto is not adequately protected with a continuation of the automatic stay and

cause exists for granting relief pursuant to 11 U.S.C. ' 362.

         4.    TD Auto requests that any order modifying the automatic stay be effective

immediately as allowed under Federal Bankruptcy Rule 4001(a)(3).
  Case 19-15819       Doc 45    Filed 12/27/19 Entered 12/27/19 15:44:32            Desc Main
                                  Document     Page 3 of 4


       WHEREFORE, TD Auto respectfully requests that the Court lift the automatic stay of

11 U.S.C. ' 362 as to the vehicle, that any order modifying the automatic stay be effective

immediately as allowed under Federal Bankruptcy Rule 4001(a)(3), and for such further relief as

is proper.

                                             Respectfully submitted,

                                             RIEZMAN BERGER, P.C.


                                             /s/ Kathryn A. Klein
                                             Kathryn A. Klein, #06199235
                                             7700 Bonhomme, 7th Floor
                                             St. Louis, MO. 63105
                                             (314) 727-0101
                                             klein@riezmanberger.com
                                             Attorneys for TD Auto
  Case 19-15819        Doc 45    Filed 12/27/19 Entered 12/27/19 15:44:32         Desc Main
                                   Document     Page 4 of 4


                                      PROOF OF SERVICE

        The undersigned states that I served the Motion for Relief from the Automatic Stay,
Notice of said Motion, and proposed Order, all as attached, upon the Debtors by postage prepaid,
in the United States Mail, by first-class mail and upon the other parties named below via
electronic means, on December 27, 2019.


Shawn M. Hoffmann                           Debtor
521 Harrisburg Ct.
Lindenhurst IL 60046

David M. Siegel                             Attorney for Debtors
790 Chaddick Drive
Wheeling IL 60090

Glenn B. Stearns                            Chapter 13 Trustee
801 Warrenville Road, Ste. 650
Lisle IL 60532

Office of the United States Trustee
219 S. Dearborn St., Rm. 873
Chicago, IL 60604


                                            /s/ Kathryn A. Klein
